The opinion of the Court was delivered by
Redfield, J.
There was no plea in offset before the justice of the peace, and such a plea, first pleaded in the County Count, or a plea in offset, not bona fide, before the justice, could not give appellate jurisdiction to the County Court.
In the statute of 1821, extending the jurisdiction of a justice of the peace from fifty-three dollars, to one hundred, the first proviso to the first section is, “ that no appeal shall be allowed in any action brought on notes of hand — if such notes shall not exceed the sum of twenty dollars.” If this were the only limitation applicable to the subject, the terms of the statute are such, that the exception of cases, not appealable, would seem to apply to the notes, as originally given, without reference to the sum remaining due. Hence, it has been held, that promissory notes, exceeding twenty dollars, but indorsed below twenty dollars, and not below ten dollars, were still appealable. But the sum due here, being below ten dollars, it is contended that it came within the 5th Section of that statute.
This section provides, that the judgment of a justice of the peace shall be final in all cases, where the sum demanded does not exceed ten dollars. This, in terms, extends to the case before the court, and we think there is even more propriety in extending it to this, than most other cases. Had the former provision been, that all cases brought on promissory notes, exceeding twenty dollars, should be appealable, it would extend to this case, but it is in the alternative, so that the statute, in order to consist with itself, must receive the construction now given it. Judgment of the County Court reversed, and judgment that the cause be dismissed.